Citation Nr: 1034180	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  07-01 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1956 to April 1958.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Chicago, Illinois Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
August 2008, the Veteran was scheduled to appear at a hearing 
held at the RO before a Veterans Law Judge.  He failed to report 
to the hearing.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that a current skin condition, to include 
skin cancer, is due to sun exposure experienced during active 
duty military service.  He alleges that the skin condition is 
caused by the "exposure to the excessive sand and wind along 
with the sun and extreme heat."  His DD-214 reflects that he 
served in the United States Marine Corps with his last duty 
station being 29 Palms, California.  He has submitted statements 
from service comrades who indicate that they "witnessed the 
burns" that he received.  The Veteran, however, has not received 
a VA examination in connection with his claim.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These four 
factors are: (1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or symptoms 
may be associated with the veteran's service or with another 
service-connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

The record reflects that the Veteran has a current skin condition 
manifested by multiple actinic keratoses.  Accepting the 
Veteran's and his buddies' lay statements that he was exposed to 
sun, heat, and wind during active duty service, as credible, 
arguably there is evidence of an in-service event.  Lay testimony 
is competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim 
of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  The service records are silent for evidence of any skin 
injury or disease.  Hence, the first and second McLendon elements 
are met.  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Here, the Veteran submitted a February 2006 statement from G. T. 
N., M.D. who indicates "precancerous skin growths are most often 
related to chronic long term sun exposure."  In addition, a 
January 2006 statement from T. G. V. A., DO states that the 
Veteran was seen for treatment of actinic keratosis over the last 
few years.  The dermatologist states that actinic keratosis and 
basal cell carcinoma were "sun related diagnosis."  Based on 
the Veteran's reports of extreme sun exposure while in the 
military, the examiner opined that it was "possible that these 
actinic keratoses were caused by this extreme exposure."  

This medical evidence indicating a history of sun exposure during 
active duty military service and a "possible" relationship 
between current actinic keratoses and service suggests a nexus 
but is too equivocal to support a decision on the merits.  As 
such, there is insufficient competent medical evidence of record 
to make a decision on the claim, and, upon remand, the Veteran 
should be afforded a VA examination.  

Finally, the Board notes that while this matter is being remanded 
for additional medical opinion, the Veteran is reminded that it 
remains his responsibility to submit evidence to support his 
claim.  38 U.S.C.A. § 5107(a). 

Accordingly, this matter is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO should ask the Veteran to identify 
any health care providers who rendered post-
service treatment to him for a skin 
condition, to include skin cancer.  He should 
be requested to sign the appropriate releases 
and/or authorizations permitting VA to obtain 
any private medical records that he 
identifies. 

2.  Following the completion of the actions 
in the preceding paragraph, the RO should 
schedule the Veteran for a VA examination to 
determine the nature, extent, and etiology of 
any skin disability, to include skin cancer 
residuals, diagnosed on evaluation.  Prior to 
the examination, the claims folder must be 
made available to the examiner for review.  
The examiner should set forth all examination 
findings, along with the complete rationale 
for the conclusions reached in the 
examination report.  

The examiner should state whether the Veteran 
has a current skin disability, to include 
skin cancer.  If so, the examiner should 
provide an opinion as to whether any skin 
disability found is at least as likely as not 
(i.e., a 50 percent probability or better) 
causally or etiologically related to his 
military service.  The examiner is 
specifically advised that in rendering any 
opinions, he/she should consider the relevant 
lay testimony of record describing the 
Veteran's current and past symptoms and any 
continuity of symptomatology.  The examiner 
should not invoke the phrase "without resort 
to mere speculation" without first 
explaining the basis for such an opinion.  

3.  In the event that the Veteran does not 
report for the aforementioned VA examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to his last known address.  It must also 
be indicated whether any notice that was sent 
was returned as undeliverable.

4.  In the event that the Veteran reports for 
the VA examination, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this remand.  If the report is deficient in 
any manner, the RO must implement corrective 
procedures.  

5.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the benefits sought 
on appeal remain denied, the RO should issue 
a supplemental statement of the case and 
afford the Veteran and his representative an 
appropriate opportunity to respond before the 
case is returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



